 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
     PATROCINA A. RAMSEY,                             Case No. 1:19-cv-00405-DAD-SAB
11
                   Plaintiff,                         ORDER GRANTING STIPULATED
12                                                    REQUEST TO CONTINUE SCHEDULING
            v.                                        CONFERENCE
13
     FARMERS NEW WORLD LIFE                           (ECF No. 7)
14   INSURANCE COMPANY,

15                 Defendant.

16

17          On March 29, 2019, the Court set a mandatory scheduling conference to take place on

18 May 17, 2019. (ECF No. 5.) On May 9, 2019, the parties filed a stipulation requesting the Court

19 continue the scheduling conference. (ECF No. 7.)
20          Accordingly, IT IS HEREBY ORDERED that the scheduling conference currently

21 scheduled for May 17, 2019, is CONTINUED to June 5, 2019 at 9:00 a.m. in Courtroom 9.

22
     IT IS SO ORDERED.
23

24 Dated:     May 10, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                  1
